Citation Nr: 1218581	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  04-26 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II and diabetic retinopathy (with neuropathy of the left 4th and 5th fingers, prior to June 17, 2010, and peripheral neuropathy of the left and right feet, prior to May 19, 2004).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from June 1968 to January 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from July 2003 and March 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The July 2003 decision denied service connection for arthritis of the right knee and an increased rating for diabetes mellitus and neuropathy.  The March 2004 decision denied a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II with neuropathy of the left 4th and 5th fingers and feet, and diabetic retinopathy.

In a February 2010 decision, the Board denied the Veteran's claim for service connection for arthritis of the right knee, including as due to service connected left knee disability.  At that time, the Board remanded his claim for an increased rating for his diabetes mellitus disability to the RO for further evidentiary development.

In a June 2011 rating decision, the RO granted service connection for peripheral neuropathy of the left upper extremity, assigned a 10 percent disability rating, effective from June 17, 2010, and service connection for peripheral neuropathy of the left and right feet, each assigned separate 10 percent disability ratings, effective from May 19, 2004.  The Veteran has not appealed these determinations.  Thus, the Board has recharacterized the issue on the title page to reflect the RO's recent actions.


FINDINGS OF FACT

1.  The preponderance of the medical and lay evidence of record shows that Veteran's diabetes mellitus type 2 requires insulin and a restricted diet but has not required him to limit his activities without evidence of complications of diabetic retinopathy, or peripheral neuropathy of the left upper extremity, prior to June 2010, that would be compensable if separately evaluated.

2.  From April 22, 2004, the Veteran had a decrease in vibratory sensation in his feet commensurate with peripheral neuropathy of the left and right lower extremities, due to service-connected diabetes mellitus, type II, essentially corresponding to mild incomplete paralysis which is wholly sensory.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent diabetes mellitus type II, with diabetic retinopathy (and with neuropathy of the left 4th and 5th fingers, prior to June 17, 2010) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.69, 4.115b, 4.119, Diagnostic Code 7913 (2011); 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008). 

2.  Resolving doubt in the Veteran's favor, the schedular criteria for a separate 10 percent disability rating for peripheral neuropathy of the left lower extremity have been met from April 22, 2004, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

3. Resolving doubt in the Veteran's favor, the schedular criteria for a separate 10 percent disability rating for peripheral neuropathy of the right lower extremity have been met from April 22, 2004, but no earlier.  38 U.S.C.A. §§ 1155, 103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In May and August 2003, March 2006, June 2007, June and August 2008, and January 2009 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 and January 2009 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and VA and non-VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  In March 2009, the Social Security Administration (SSA) advised the RO that there were no medical records regarding the Veteran.  He was afforded VA examinations in May 2003 and June 2007 and the examiners' reports are of record. 

As noted above, in February 2010, the Board remanded the Veteran's case to the RO for further development, which included obtaining any recent VA and non-VA treatment records, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examinations in June 2010, and August and October 2011, and the examiners' reports are of record.  These records satisfy 38 C.F.R. § 3.326.  His recent VA treatment records, dated through March 2010 were also obtained.  The Veteran did not respond to the RO's March 2010 letter requesting that he identify any private medical treatment relevant to his claim on appeal.

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The present appeal involves the Veteran's claim that the severity of his service-connected diabetes mellitus disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

The record reflects that, in a September 2001 rating decision, the RO granted service connection for diabetes mellitus and awarded a 20 percent disability evaluation under Diagnostic Code 7913.  In February 2003, the RO received the Veteran's current claim for an increased rating for his service-connected diabetes mellitus.  The July 2003 rating decision characterized the Veteran's disability as diabetes mellitus and neuropathy and the March 2004 rating decision characterized it as diabetes mellitus, type II, with neuropathy and diabetic retinopathy.

Diabetes mellitus is rated under 38 C.F.R. § 4.119 , Diagnostic Code 7913.  Under this code, a 20 percent rating is assigned if diabetes requires insulin and a restricted diet, or where oral hypoglycemic agents and a restricted diet are required.  The next higher rating of 40 requires insulin, a restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

A 60 percent rating is assigned where this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  Lastly, a 100 percent rating is assigned for more severe symptoms, but also requires that the Veteran be on insulin.  Id.

The following notes apply to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id. 

The Board notes that while this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2011).  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. § 4.84a (2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under Diagnostic Code 6079, which relates to visual acuity, a 10 percent rating contemplates visual acuity ranging from 20/50 to 20/100 in the service-connected eye.  38 C.F.R. § 4.84a (2008).  A higher, 20 percent disability rating (under Diagnostic Code 6077) requires visual acuity in the service-connected eye of 20/200 or worse. 

As noted, the RO received the Veteran's current claim for an increased rating in February 2003.

Private medical records from J.M.S., M.D., dated form December 1997 to February 2008, describe the Veteran's treatment for insulin dependent diabetes mellitus, but are not referable to any regulation of activities.

VA medical records, dated from 2002 to 2010, reflect the Veteran's treatment for his service-connected diabetes mellitus.  A February 2002 record indicates that he was referred to an eye doctor due to change in his vision status in that he had difficulty seeing small print.  In June 2002 and June 2003, records describe his non-compliance to diet and medicine and that he did not exercise.  A November 2002 optometry exam notes mild peripheral diabetic retinopathy.

In May 2003, the Veteran underwent VA examination.  It was noted that in February the Veteran started on insulin, along with oral medication.  He denied any ketoacidosis or hypoglycemic reactions.  He had no significant restriction of activities caused from diabetes.  The Veteran denied any visual, vascular, cardiac or neurological symtoms.  He took Metformin, glipizide and insulin daily and saw a diabetic care provider every six weeks.  Objectively, the Veteran weighed 324 pounds.  His heart was regular and neurological examination was intact.  The diagnosis was diabetes mellitus type II, poorly controlled in spite of insulin.  The Veteran was advised to frequently follow up at the primary clinic and the examiner noted that the Veteran had no significant complications of diabetes mellitus at that time.

An October 2003 VA outpatient record indicates that the Veteran was very much in non compliance.  He denied foot pain and his foot exam was within normal limits.  

A November 2003 VA optometry record indicates that a visual field examination of the Veteran showed a trace of mild nonproliferative diabetic retinopathy and a refractive error.  Visual acuity for distance was 20/20 in both eyes.

February 2004 VA medical records indicate that the Veteran's current active problems included diabetic retinopathy and diabetes mellitus, type II.

According to an April 22, 2004 private medical record, the Veteran had diabetes for about 10 years and numbness in his fingers.  Objectively, neurological examination showed there was decreased vibratory sensation in his feet, and was otherwise nonfocal.  

In his June 2004 substantive appeal, the Veteran said that he took insulin twice a day and was on a restricted diet and activities for years.  

According to an April 2005 VA nutrition dietetics consultation record, the Veteran was last seen in 2002 regarding his diabetes, hypertension, and lipids.  He ate fast food and did not exercise.  He was 6 feet tall and weighed 321 pounds.  The Veteran was counseled regarding increased daily exercise and diet compliance.

An October 25, 2005 VA outpatient record indicates that the Veteran underwent a diabetic eye examination and was noted to have cataracts but not diabetic retinopathy.  Visual acuity was 20/20 in each eye.

In a June 2006 VA outpatient record, the Veteran's diabetes was described as still under poor control but better.  He was using his medications.

An October 12, 2006 VA outpatient record indicates that the Veteran underwent a diabetic eye examination but no diabetic retinopathy was noted at that time.  He had cataracts and a refractive error.  Visual acuity was 20/30 in each eye.

In June 2007, the Veteran underwent VA examination.  According to the examination report, the Veteran denied ketoacidosis, but had hypoglycemia once or twice a week.  He was not hospitalized for hypoglycemia or ketoacidosis.  He was on a low sodium American Diabetic Association (ADA) diet and reported a five pound weight gain since last seeing his primary care provider two months earlier/.  He reported having to restrict his activity to prevent hypoglycemia, such as mowing the law.  He was only able to mow for about 15 minutes at a time, and then had to rest and/or consume orange juice.  The Veteran took insulin and Metformin daily.  He saw his diabetic care provider every 3 to 6 months.  He denied anal itching but lost strength in his arms and legs.

Further, as to visual complications, the examiner noted that, while in November 2002 and November 2003, VA records indicate that the Veteran had mild diabetic retinopathy, in October 2005 and October 2006, no retinopathy was noted.  The Veteran denied any heart complications from diabetes.  His neurological complications included tingling at the distant tip of the left fourth and fifth fingers for about one year.  He also had problems with erectile dysfunction for the past seven years.

Objectively, the Veteran weighed 295 pounds and said he lost 35 pounds in the past year.  Cardiovascular examination findings were essentially normal.  Neurological examination revealed sensory motor symmetrical and equal in all limbs, with normal sensation to pinprick and monofilament.  There was only slight decreased (sensation) across the feet at one point.  The clinical impression included diabetes mellitus type 2, hypertension diagnosed at the same time as diabetes but less likely than not related to or caused by diabetes, neuropathy, mild of the left fourth and fifth distal fingers, likely as not related to diabetes and of the ulnar nerve distribution, no evidence of coronary artery disease, and erectile dysfunction at least as likely as not related of diabetes and hypertension.  

As to diabetic retinopathy, the VA examiner again cited to the October 2005 and October 2006 VA records indicating no diabetic retinopathy, although the November 2002 optometry note and November 2003 record suggested mild trace of nonproliferative diabetic retinopathy.  The VA examiner noted again the last exam being October 12, 2006, where no diabetic retinopathy noted at this time.

A September 2007 VA optometry examination report indicates that the Veteran had cataracts secondary to diabetes.  He reported having diabetes treatment but no ophthalmological treatment.  He said, and the records confirmed, that he had bilateral cataracts that were not treated.  Best near and far corrected and uncorrected visual acuity in each eye was 20/20.  The diagnosis was mild non-proliferative diabetic retinopathy most likely secondary to diabetes mellitus not visually significant.  Mild bilateral cataracts in each eye were diagnosed that were most likely not related to diabetes mellitus, and more likely age-related.

According to a January 2008 VA outpatient record, results of a diabetic foot examination revealed no loss of sensation in the feet.

A September 2008 VA examination report shows that the Veteran had no doctor-prescribed bed rest in the last 12 months and was able to perform all his activities of daily living.  

A December 2008 VA examination report indicates that the Veteran had mild renal insufficiency that was as least as likely as not caused by or a result of non-service-connected hypertension and less likely as not caused by or a result of diabetes mellitus.

In June 2010, the Veteran underwent VA examination for his diabetes mellitus.  According to the examination report, the Veteran complained of occasional slight dizziness, weak feeling, and sweating when his blood sugar dropped low.  He had no restricted activity.  His weight was stable and he denied hypoglycemia and ketoacidosis.  He took oral medications and insulin daily and visited a diabetic care provider every six months.  The Veteran reported developing polyneuropathy three or four years ago.  He had no current eye complaints.  The Veteran also had peripheral neuropathy in his feet and left fourth and fifth fingers that limited his ability to walk for exercise.  He did not do anything so he would say (he had) no interference with daily activities.  He denied incapacitating episodes of diabetic retinopathy with no acute symtoms requiring treatment by a physician or other healthcare provider.  He had erectile dysfunction.

Objectively, the Veteran weighed 306 pounds.  His pupils were equal and reactive to light and accommodation and extraocular muscles were intact.  Cardiovascular and respiratory examination findings were essentially normal.  There was subjective loss in sensation to pinprick and light touch over the left dorsal and palmar fourth and fifth fingers and decreased to both over the left knee.  The diagnoses included insulin dependent diabetes mellitus with no functional restrictions, polyneuropathy of the left upper extremity and bilateral lower extremities with mild functional limitations and diabetic retinopathy that was stable with no functional limitations.

In August 2011, the Veteran underwent VA examination for kidney disorders.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that, in August 2004, the Veteran retired from the United States Postal Service after working there for 28 years.  He denied any incapacitation due to his diabetes in the last year and said his activities of daily living were not affected.  He took insulin and Metformin daily.  Objectively, the Veteran weighed 316 pounds.  The Veteran had nephropathy due to non-service-connected hypertension.  The examiner said the evidence did not support either hypertension or nephropathy being aggravated beyond the natural progression by the service-connected diabetes mellitus, type II.

In October 2011, the Veteran underwent VA examination for eye disorders.  According to the examination report, he reported possible ocular damage due to diabetes.  On examination, uncorrected and corrected visual acuity for distance in each eye was 20/40 or better.  Uncorrected near vision was 20/50 in each eye.  Corrected near visual acuity was 20/40 in each eye.  It was noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse. 

Both pupils were 4 millimeters and round and reactive to light with no afferent pupillary defect present.  There was no anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There was no corneal irregularity that resulted in severe irregular astigmatism.  There was no diplopia.  Tonometry was performed using the Goldmann applanation, with right eye pressure at 12 and left eye pressure at 10.  Slit lamp and external eye exam reveal normal  external exam of the lids/lashes, conjunctiva/sclera, cornea, anterior chamber, and iris.  Internal eye examination revealed abnormal fundus.  The optic discs and vitreous were normal but the macula and periphery showed bot and blot hemes and the vessels were engorged.  There was no visual field defect.  

Further, the VA examiner noted that the Veteran had preoperative and retinal conditions, described as retinopathy in both eyes, with no decrease in visual acuity or visual impairment.  There were no incapacitating episodes in the past twelve months due to any eye condition.  The Veteran's eye condition(s) did not affect his ability to work.  It was noted that he had mild non-proliferative diabetic retinopathy in both eyes due to diabetes mellitus.

In October 2011, the Veteran underwent another VA examination for his diabetes mellitus.  According to the examination report, the Veteran denied having any prescribed bed rest and treatment due to the diabetes in the last year and said it did not affect his activities of daily living, aside from needing help getting in the shower and putting on his shoes due bilateral knee pain and service-connected left knee disability.  He was retired.  

A Disability Benefits Questionnaire (DBQ) completed by the VA examiner at the time regarding the diabetes mellitus indicates that the Veteran saw his VA primary care provider twice a year for diabetes management and was last seen in March 2011.  It was noted that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  He was not hospitalized for any episodes of ketoacidosis or hypoglycemia in the last year.  His diabetic complications included peripheral neuropathy and retinopathy.

Objectively, the Veteran weighed 313 pounds.  Cardiovascular and respiratory examination findings were essentially normal.  His gait was slow but steady and he ambulated with a single-prong cane due to knee pain.  He had unsteady toe, heel, and heel to toe walking due to a combination of his size, knee disability, and neuropathy.  Results of an electromyography (EMG) of the Veteran's left upper extremity were within normal limits.  Nerve conduction (NCV) studies of the medial nerve sensory response were absent.  There appeared to be left carpal tunnel syndrome.  Axonal neuropathy in the lower extremities was noted.  The diagnoses include diabetes mellitus, type II, poorly controlled on insulin and oral medication and polyneuropathy of the bilateral lower extremities with mild functional limitation.  The VA examiner said there was no objective evidence of diabetic polyneuropathy of the left 4th and 5th finger.

A DBQ regarding the Veteran's peripheral neuropathy indicates that the Veteran said it started "a few years ago" and the examiner noted that the June 2007 VA examiner diagnosed mild neuropathy of the left 4th and 5th fingers and the June 2010 VA examiner noted his report of peripheral neuropathy that started in approximately 2006-2007.  The June 2010 VA examiner diagnosed polyneuropathy of the left upper extremity and bilateral lower extremities due to the service-connected diabetes mellitus.  The Veteran said he was left-handed and complained of a diminished grip.  He occasionally lost his balance while walking.  He denied any pain in his left 4th and 5th fingers and feet but had constant mild numbness and tingling/mild paresthesia.  Objectively, there was decreased sensation to light touch in the Veteran's left hand/fingers and both feet.  Position sense was decreased in the left lower extremity and vibration and cold sense was normal in the upper extremities and decreased in both lower extremities.  

The VA examiner said that the Veteran did not have an upper extremity diabetic peripheral neuropathy and his left and right upper extremities and nerves were normal.  The Veteran did have diabetic peripheral neuropathy in his lower extremities with normal sciatic and femoral nerves, bilaterally.  The VA examiner reviewed results of the recent EMG and NCV and said that the EMG of the Veteran's left upper extremity was within normal limits and NCV studies of the medial nerve sensory response were absent.  Axonal neuropathy in the lower extremities was noted.  

Although the service-connected diabetes mellitus, type 2 includes diabetic retinopathy as a complication associated with the Veteran's diabetes mellitus type 2, there is no competent evidence that any retinopathy is productive of compensable complications so as to warrant evaluation separately from that of the diabetes mellitus type 2 under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  In this regard, although, in November 2002 and November 2003, VA clinicians reported that the Veteran had mild retinopathy, in October 2005 and October 2006, no retinopathy was diagnosed.  In September 2007, mild non proliferative diabetic retinopathy was noted but was not considered visually significant.  At the October 2011 VA examination, the examiner noted that there was no decrease in visual acuity or other visual impairment due to the retinopathy, and uncorrected and corrected visual acuity in each eye was 20/40 or better.  Such findings are not commensurate with a separate compensable disability evaluation.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6079 (2008).  

As to the Veteran's diabetic polyneuropathy of the left upper extremity, the October 2011 VA examiner found no objective evidence that it existed, although the RO has awarded a separate compensable evaluation for it, effective from June 2010.  In any event, prior to June 17, 2010, there is no objective evidence of findings commensurate with mild incomplete paralysis of the dominant (or minor) upper extremity such as to warrant a 10 percent rating.  38 C.F.R. § 4.124a , Diagnostic Code 8515 (2011).  In May 2003, the VA examiner said that the neurological examination findings were intact and, in June 2007, the Veteran complained of tingling and numbness in his fingers but denied any pain.  That VA examiner noted normal sensation to pinprick and monofilament and diagnosed neuropathy of the left fourth and fifth distal finger of the ulnar nerve distribution.  But such findings do not equate to a separate compensable evaluation for left upper extremity neuropathy due to the service-connected diabetes mellitus.  Id.

In June 2011, the RO granted service connection and separate 10 percent disability ratings for peripheral neuropathy of each lower extremity, effective May 19, 2004,  under Diagnostic Code 8520 that evaluates impairment of the sciatic nerve.  Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating.  See 38 C.F.R. § 4.124a , Diagnostic Code 8520.  A May 19, 2004 private medical record is not referable to any report of diminished sensation in the Veteran's feet.

However, the Board finds that, from April 22, 2004 but no earlier, the evidence supports a 10 percent rating for each leg for the peripheral neuropathy affecting the lower extremities under Diagnostic Code 8520.  That private medical record, discussed above, notes the Veteran's history of diabetes with complaints of hand numbness, with clinical findings of decrease in vibratory sensation in his feet with the remainder of the neurologic examination non-focal.  No associated motor deficits have been suggested in any of the evidence.  Thus the evidence reflects evidence of mild neuropathy affecting both legs, for which separate 10 percent ratings may be assigned from April 22, 2004, but no earlier.  The May 2003 VA examiner reported that neurological examination findings were intact.

The evidence indicating the presence of peripheral diabetic neuropathy of the lower extremities shows no more than mild sensory loss and discomfort without any showing of loss of motor function.

There is no evidence indicating symptoms of diabetic neuropathy in the lower extremities of sufficient severity to warrant the next highest rating of 20 percent for 'moderate' incomplete paralysis prior to May 19, 2004.

The June 2007 VA examiner also reported that the Veteran had erectile dysfunction due, in part, to the service-connected diabetes mellitus.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  However, in unappealed January and November 2008 rating decisions, the RO denied service connection for erectile dysfunction as due to the service-connected diabetes mellitus, type II.

In order to be entitled to the next higher evaluation of 40 percent under Diagnostic Code 7913, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and a regulation of activity.  In this case, however, the clinical record, including as reflected in the reports of VA diabetes mellitus examinations in June 2007, June 2010, and August and October 2011, shows only that the Veteran's diabetes mellitus requires oral medication, insulin and a restricted diet. 

There is no medical evidence that this condition has restricted his activities. Regulation of activities is an essential element required for entitlement to a 40 percent disability rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  The term "regulation of activities," as defined by Diagnostic Code 7913, requires that a claimant have a medical need to avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Id. At the June 2007 and October 2011 VA examinations, the examiners specifically stated that there was no restriction of activities related to diabetes.  There is no medical evidence of record to the contrary.

The Board has considered the Veteran's written statements regarding his diabetes disability.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. at  307-08; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In any event, there is no evidence of record to support a rating of 40 percent because, although the Veteran must take oral medication and insulin to control his diabetes, there is no evidence that his activities must be regulated. 

The Board has contemplated whether any other Diagnostic Code will permit for an increased rating.  However, as the Veteran is diagnosed with diabetes mellitus, the Board finds that Diagnostic Code 7913, for diabetes, is most appropriate. 

Therefore, there is no basis to grant a disability rating higher than 20 percent for the Veteran's diabetes mellitus type 2 and diabetic retinopathy.  Since there is no indication that a medical professional has restricted the Veteran's activities due to his diabetes mellitus, there is no basis to assign a disability rating higher than the existing 20 percent under Diagnostic Code 7913.  For these reasons and bases, the Board finds that the preponderance of the objective medical and other credible evidence of record is against a disability rating higher than 20 percent for the Veteran's diabetes mellitus for any period since the claim was made for an increase. Therefore, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the appeal must be denied. 

But resolving all doubt in the Veteran's favor, separate 10 percent ratings for peripheral neuropathy of the left and right lower extremities is warranted from April 22, 2004, but no earlier.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  Id.

The Board also finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provides for greater evaluations for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is retired and consideration of a TDIU is not warranted.

Finally, in view of the holding in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected diabetes mellitus disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time since the Veteran filed his claim for an increased rating has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy (and with neuropathy of the left 4th and 5th fingers, prior to June 17, 2010) is denied.

A separate 10 percent rating for peripheral neuropathy of the left lower extremity is granted from April 22, 2004, but no earlier, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for peripheral neuropathy of the right lower extremity is granted from April 22, 2004, but no earlier, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


